


110 HR 848 IH: To amend the State Department Basic Authorities Act of

U.S. House of Representatives
2007-02-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 848
		IN THE HOUSE OF REPRESENTATIVES
		
			February 6, 2007
			Mr. Fortuño
			 introduced the following bill; which was referred to the
			 Committee on Foreign
			 Affairs
		
		A BILL
		To amend the State Department Basic Authorities Act of
		  1956 to authorize assistance to combat HIV/AIDS in certain countries of the
		  Caribbean region.
	
	
		1.FindingsCongress finds the following:
			(1)According to the Joint United Nations
			 Program on HIV/AIDS (UNAIDS), the adult prevalence rate of the human
			 immunodeficiency virus and the acquired immune deficiency syndrome (HIV/AIDS)
			 in the Caribbean region was 1.2 percent in 2006, second only to sub-Saharan
			 Africa.
			(2)Some 250,000 people in the Caribbean region
			 were estimated to be living with HIV in 2006, including 15,000 children.
			(3)An estimated 27,000 people in the Caribbean
			 region became infected with HIV in 2006, including 2,400 children.
			(4)The AIDS epidemic claimed an estimated
			 19,000 lives in the Caribbean region in 2006, including 2,000 children.
			(5)AIDS is one of the leading causes of death
			 among adults aged 15–44 years in the Caribbean region.
			(6)The countries of the Caribbean region with
			 the highest rates of HIV/AIDS in 2006 were the Bahamas, Belize, Guyana, Haiti,
			 Trinidad and Tobago, with rates between 2 to 4 percent; and Barbados, the
			 Dominican Republic, Jamaica, and Suriname, with rates between 1 to 2
			 percent.
			(7)In contrast to other parts of the Western
			 Hemisphere, the mode of transmission of HIV/AIDS in the Caribbean region has
			 been primarily through unprotected contact, which makes it difficult to contain
			 the epidemic because it affects the general population.
			(8)Stigma and discrimination, which drives
			 people away from services for HIV, have fueled the spread of HIV in the
			 Caribbean region.
			(9)According to UNAIDS, women account for
			 one-half of adults living with HIV/AIDS in the Caribbean region.
			(10)A 2004 report by the Pan Caribbean
			 Partnership Against HIV/AIDS maintained that the epidemic is taking its
			 greatest toll on younger people who traditionally have been the most productive
			 human resources.
			(11)The AIDS epidemic in the Caribbean region
			 has begun to have negative consequences for economic and social development,
			 with life expectancy and infant mortality already affected in some countries.
			 In 2006, UNAIDS reported that life expectancy in the Dominican Republic was
			 estimated to be three years lower than without the AIDS epidemic, and that AIDS
			 mortality in Trinidad and Tobago would begin to reduce the country’s overall
			 population by 2010.
			(12)Because of high population mobility in the
			 region, Caribbean countries have called for an inclusive approach to the AIDS
			 crisis involving all countries in the region. Ambassadors of Caribbean
			 countries to the United States maintain that high HIV/AIDS prevalence rates can
			 overwhelm the region’s health care capacity, destabilize economies, and
			 increase migration flows, which could pose a security risk to the United States
			 because of its proximity to the Caribbean.
			(13)Assistant Secretary General of the
			 Organization of American States Albert Ramdin stated in January 2007 that
			 HIV/AIDS, if not effectively and urgently tackled, poses a clear threat
			 to the sustainable development, social stability, and human security of the
			 Caribbean..
			2.Assistance to combat
			 HIV/AIDS in certain countries of the Caribbean regionSection 1(f)(2)(B)(ii)(VII) of the State
			 Department Basic Authorities Act of 1956 (22 U.S.C. 2651a(f)(2)(B)(ii)(VII)) is
			 amended by inserting after Zambia, the following: Antigua
			 and Barbuda, the Bahamas, Barbados, Belize, Dominica, Grenada, Jamaica,
			 Montserrat, Saint Kitts and Nevis, Saint Vincent and the Grenadines, Saint
			 Lucia, Suriname, Trinidad and Tobago, and Dominican Republic,.
		
